DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
 	The following is an examiner's statement of reasons for allowance: 
	Re claim 7, Matsudo et al (US 2021/0242137) discloses an electromagnetic-wave shielding sheet used to form an electromagnetic- wave shielding layer (1) constituting a part of an electronic component-mounted substrate, the electronic component-mounted substrate comprising: 
a substrate (20); an electronic component (30) mounted on at least one surface of the substrate (Fig 2); and the electromagnetic-wave shielding layer covering at least a part of a step part formed due to mounting of the electronic component and an exposed surface of the substrate (Fig 2), wherein the electromagnetic-wave shielding sheet is a laminate including a cushion layer (7) and a conductive layer(2) (Fig 4), the conductive layer is an isotropic conductive layer containing a binder resin and a conductive filler [0051], a thickness of the conductive layer is 8 to 70 µm[0056],  but does not disclose a content of the conductive filler in a region on a side opposite to a cushion layer side in the conductive layer is larger than the content of the conductive filler in a region on the cushion layer side in the conductive layer.
						
Communication
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG V NGO whose telephone number is (571)272-1979.  The examiner can normally be reached on 9-5:30 M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hung V Ngo/
Primary Examiner, Art Unit 2847